DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The term “room-type goaf” Is not commonly used in the US.  The term “goaf” or “gob” is usually understood to mean a caved portion of previously mined coal or rock, such as behind longwall shields. Examiner understands the term “goaf” in this application to mean “the mined-out space”.  Therefore the term “room-type goaf” is understood to mean mined-out space in a room and pillar mine.
The term “port” as in “upper and lower ports” is understood to mean entry or portal; i.e. the opening between a main roadway and a side entry.

Claim Objections
Claim 3 objected to because of the following informalities:  the superfluous preposition “of”  in “with of a width of” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite regarding the phrase “constructing reserved roadways…between the two rows” because the specification describes that the roadways are constructed between individual pillars in each row. Examiner suggests language such as “constructing two reserved roadways between pillars in two adjacent rows of coal pillars”
Claim 1 lacks clear antecedent basis for “the two roadways”
Claim 1 is indefinite regarding the “right goaf” because it is not clear from where the direction “right” is taken. Examiner suggests “side goaf”  
Claim 1 lacks clear antecedent basis for “the upper and lower ports”
Claim 3 lacks antecedent basis for “the coal pillar roadway with [of] a width of 6 meters”
Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barsi US Patent Number 4,400,035 describes coal mining with creating of reserved roadways 4 and cement filling 5; and Grenia US Patent Number 4,174,135 describes coal mining with cement filling 30b between longwall panels 42 .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042. The examiner can normally be reached telework: M-F 0530-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Janine M Kreck/Primary Examiner, Art Unit 3672